       Case 5:21-cv-00038-MTT-MSH Document 16 Filed 08/13/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                      MACON DIVISION


 JOSEPH FORD,                                            )
                                                         )
                  Petitioner,                            )
                                                         )
          v.                                             )   CIVIL ACTION NO. 5:21-CV-38 (MTT)
                                                         )
 UNKNOWN RESPONDENT,                                     )
                                                         )
                  Respondent.                            )
                                                         )

                                                   ORDER

        United States Magistrate Judge Stephen Hyles recommends dismissing without

prejudice Petitioner Joseph Ford’s recast petition for relief under 28 U.S.C. § 2254

pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts. 1 Doc. 14. The Magistrate Judge also recommends denying a certificate

of appealability. Id. at 4. Ford has not objected, so pursuant to 28 U.S.C. § 636(b)(1),

the Court reviews the Recommendation for clear error. After review, the Court adopts

the proposed findings, conclusions, and recommendations of the Magistrate Judge.

The Recommendation (Doc. 14) is ADOPTED and made the Order of the Court.

        Accordingly, Ford’s petitions for writ of habeas corpus (Docs. 1; 12) are

DISMISSED without prejudice, his pending motions (Docs. 9; 13) are DENIED as moot,

and a certificate of appealability is DENIED.



1 Rule 4 provides that “[t]he clerk must promptly forward the petition to a judge under the court’s

assignment procedure, and the judge must promptly examine it. If it plainly appears from the petition and
any attached exhibits that the petitioner is not entitled to relief in the district court, the judge must dismiss
the petition and direct the clerk to notify the petitioner.”
Case 5:21-cv-00038-MTT-MSH Document 16 Filed 08/13/21 Page 2 of 2




SO ORDERED, this 13th day of August, 2021.

                              S/ Marc T. Treadwell
                              MARC T. TREADWELL, CHIEF JUDGE
                              UNITED STATES DISTRICT COURT




                                -2-
